Citation Nr: 0836680	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-14 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


INTRODUCTION

The veteran served on active duty from August 1963 to October 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied an increased rating in 
excess of 0 percent for service-connected bilateral hearing 
loss.  The February 2007 rating decision did not address the 
question of extraschedular rating for the veteran's service-
connected bilateral hearing loss.  

The veteran appeared and testified at a personal hearing in 
August 2008 before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing has been added to the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The veteran's service-connected bilateral hearing loss has 
been rated as noncompensable (0 percent) from August 2003.  
The veteran contends that he has functional bilateral hearing 
loss that is not reflected by the audiometric test scores, 
and is not recognized by the 0 percent disability rating.  
Through his representative, he contends that he should be 
rated on an extraschedular basis because his functional 
hearing loss is equivalent to the hearing loss recognized by 
a 30 percent schedular disability rating.  

At a previous VA audiological examination in January 2004, 
the clinical findings included hypercompliant tympanic 
membrane on the left, and that acoustic reflexes had too much 
artifact to get accurate results.  The audiometric testing 
revealed mild to moderate hearing loss disability on the 
right, and severe hearing loss disability on the left, with 
impairment of speech recognition in the left ear.  

In November 2006, the veteran filed a claim for increased 
(compensable) rating, contending that his hearing loss 
warranted a higher (compensable) rating, and indicating that 
he wore hearing aids.

In a December 2006 statement, the veteran's spouse wrote that 
she had observed progression of the veteran's hearing loss 
that now included difficulty recognizing when people speak, 
difficulty hearing the television and radio, including that 
the veteran required a high volume to hear the television.  

At the February 2007 VA audiological examination, the veteran 
reported an increase in bilateral hearing loss disability.  
The audiometric testing revealed mild to moderately severe 
hearing loss disability, and also reflected impairment of 
speech recognition in each ear.  At a 2007 VA Agent Orange 
examination, the veteran reported progressive decreased 
bilateral hearing loss, and that he had been prescribed 
hearing aids three years prior. 

In a letter received in March 2007, the veteran wrote that 
his hearing loss disability had worsened in severity; the VA 
audiological test results with all background noise removed 
do not reflect the realistic environment in which he daily 
functions, which includes unfiltered background noise that 
interferes with his ability to hear and discriminate sounds; 
and he has been issued hearing aids by VA.  

At the personal hearing in August 2008, the veteran testified 
that, where there is any background noise, he has difficulty 
understanding words in conversation and while listening to 
the television; his hearing loss had noticeably worsened in 
the last couple of years; he wore hearing aids in both ears; 
he had amplification on his home phone, but the amplification 
caused his hearing aids to whistle; that he had difficulty 
figuring out the direction from which noises were coming; and 
he had difficulty understanding conversation where there was 
background noise, such as in a restaurant or traffic noise.      

The veteran's wife testified the personal hearing in August 
2008 that she had to repeat herself for the veteran to 
understand her; that he did not hear well when driving a car, 
including could not hear a car horn; the veteran turns the 
volume of the television very loud; and she took telephone 
calls for the veteran because the veteran frequently 
misunderstands telephone conversation.

Under the provisions of 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating may be provided for a veteran's 
service-connected disability that has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.  

In this case, the Board finds that the evidence of record is 
sufficient to render impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the hearing loss disability.  The record includes lay 
evidence that with normal background noise the veteran's 
hearing loss disability impairs his daily functional ability 
to hear normal conversation, to understand conversation on 
the telephone and in public, to hear sounds while driving, 
and to discern noise direction.  

Where the evidence of record raises a claim for 
extraschedular rating because the schedular evaluations are 
found to be inadequate, 38 C.F.R. § 3.321(b)(1) provides that 
such exceptional cases are to be submitted to the VA Chief 
Benefits Director or the Director of VA Compensation and 
Pension Service for approval of an extra-schedular rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  As directed by 38 C.F.R. § 3.321(b)(1), and 
because the Board cannot adjudicate extraschedular ratings in 
the first instance, the Board is remanding the issue of 
increased rating for hearing loss for referral to the VA 
Chief Benefits Director or the Director of VA Compensation 
and Pension Service for approval of an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should refer the veteran's 
claim for an increased (compensable) 
rating for service-connected bilateral 
hearing loss to VA's Under Secretary for 
Benefits or the Director of VA's 
Compensation and Pension Service for 
extra-schedular consideration.  The rating 
board should include a full statement of 
the factors having a bearing on the issue.  

2.  Following completion of the above 
development, the AMC/RO should 
readjudicate the veteran's claim for an 
increased (compensable) rating for 
service-connected bilateral hearing loss.  
If an extraschedular rating is not 
granted, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
should be provided appropriate time to 
respond before returning the case to the 
Board for further appellate consideration. 

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

